UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be ee a ee a ee ee x

FEDERAL TRADE COMMISSION, STATE OF NEW : Z20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF :

OHIO, COMMONWEALTH OF PENNSYLVANTA, : ORDER

STATE OF ILLINOIS, STATE OF NORTH
CAROLINA, and COMMONWEALTH OF
VIRGINIA,

Plaintiffs,
-y-

VYERA PHARMACEUTICALS, LLC, AND
PHOENIXUS AG, MARTIN SHKRELI,
individually, as an owner and former
director of Phoenixus AG and a former
executive of Vyera Pharmaceuticals,
LLC, and KEVIN MULLEADY, individually,
as an owner and former director of
Phoenixus AG and a former executive of
Vyera Pharmaceuticals, LLC,

Defendants.

DENISE COTE, District Judge:

Having received the plaintiffs’ letters of May 17 seeking
sanctions against the corporate defendants and Martin Shkreli,
it is hereby

ORDERED that the defendants may submit response letters by
May 21, 2021 at noon.

Dated: New York, New York
May 18, 2021

do LK

tes bt COTE

United States District Judge
|

i

 
